DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
This action is in response to the amendment filed 10/20/2022 that was entered with the submission of the request for continued examination dated 10/20/2022.  Claims 1 and 6 are currently amended.  Claims 2 and 8-9 have been canceled.  Claim 16 has been newly added.  Presently, claims 1, 3-7 and 10-16 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Claim rejections under 35 U.S.C. 103 on pages 6-9 of the response dated 10/20/2022, with respect to the rejection(s) of claim(s) 1, 4-7, 10 and 12-15 under 35 U.S.C. 103 as being obvious over Noakes (US 3214134) in view of Pimentel (US 4068820), claim(s) 1, 3-6 and 12-14 under 35 U.S.C. 103 as being obvious over Noakes (US 3214134) in view of Dietiker (US 5345963) and claim(s) 1, 4-6 and 11-14 under 35 U.S.C. 103 as being obvious over Noakes (US 3214134) in view of Willson et al. (US 3613732) have been fully considered and are persuasive.  It is considered that the amendment to claim 1 to recite that the plunger is configured to close the outlet port and second end aperture is positioned in the inlet port in the second zone overcomes the teaching of the Noakes reference.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied reference to Ferrentino (US 4250914).
It is considered that the Ferrentino reference addresses applicant’s concerns and claim language relating to a plunger (22) connected to a second surface of the deformable element (the plunger 22 is connected to the surface of the element 16 that faces toward the outlet port 9; see figure 1), opposite to the first surface (considered the surface of the element 16 that faces away from the outlet port 8) and wherein the plunger is configured to close the outlet port (see figure 1 for the plunger 22 closing the port 8), wherein a bypass channel (5) permanently connects the first zone to the second zone (the channel 5 permanently connects the inlet port 10 with the chamber 19 of the first zone) through a first end aperture (considered the end of the bypass channel 5 that leads to the chamber 19) positioned in the first zone and a second end aperture (considered the end of the bypass channel 5 that leads to the chamber 4 and the inlet port 10) positioned in the inlet port in the second zone.
With respect to claim 6, the Ferrentino reference does not expressly disclose the ratio between the cross-sectional area of the bypass channel and a cross-sectional area of the inlet and outlet ports is between 0.1 and 1.  However, the Ferrentino reference depicts the cross-sectional diameter of the bypass channel (Ferrentino: 5) to be less than a cross-sectional area of the inlet port (Ferrentino: 10) and the outlet port (Ferrentino: 9) in Figure 1 (Ferrentino: see figure 1).  Therefore, it is considered that one of ordinary skill in the art would be able to obtain the desired ratio without undue experimentation in order to achieve a desired balance for the fluidic valve.

Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination dated 10/20/2022, the instant Office action is made final.

Drawings
The drawings were received on 8/25/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 6, 7, 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrentino (US 4250914) in view of Pimentel (US 4068820).  
Regarding claim 1,  the Ferrentino reference discloses a fluidic valve comprising a first zone (see Zone I in the annotated figure 1 below) and a second zone (see Zone II in the annotated figure 1 below) separated by an aperture (it is considered that the opening of the element 14 constitutes an aperture that separates the first zone from the second zone) sealed by a deformable element (it is considered that the combination of the bellows 15 and the plate 16 constitutes the deformable element),
wherein in said first zone there is an actuator (it is considered that the pressure chamber 19 constitutes the actuator),
wherein in said second zone there at least two ports including an inlet port (10) and an outlet port (9) and a plunger (22) connected to a second surface of the deformable element (the plunger 22 is connected to the surface of the element 16 that faces toward the outlet port 9; see figure 1), opposite to the first surface (considered the surface of the element 16 that faces away from the outlet port 8) and wherein the plunger is configured to close the outlet port (see figure 1 for the plunger 22 closing the port 8),
wherein a bypass channel (5) permanently connects the first zone to the second zone (the channel 5 permanently connects the inlet port 10 with the chamber 19 of the first zone) through a first end aperture (considered the end of the bypass channel 5 that leads to the chamber 19) positioned in the first zone and a second end aperture (considered the end of the bypass channel 5 that leads to the chamber 4 and the inlet port 10) positioned in the inlet port in the second zone.


    PNG
    media_image1.png
    1178
    912
    media_image1.png
    Greyscale


The Ferrentino reference does not disclose wherein the actuator is a shape memory alloy wire secured to a stationary surface and acting on a first surface of the deformable element either directly or through a piston.
However, the Pimentel reference teaches a fluidic valve (42) having a first zone (considered the zone above the diaphragm 28 in figure 1) and a second zone (considered the zone below the diaphragm 28 in figure 1) separated by an aperture (24) sealed by a deformable element (diaphragm 28), wherein in the first zone there is a shape memory alloy wire (32) secured to a stationary surface (surface 30.1) and acting directly on a first surface of deformable element (diaphragm 28 as shown in figure 1), wherein the second zone includes at least two ports (ports 14, 22 and 18) and a plunger (considered the combination of valve member 26.1 and stem 26.3) connected to a second surface (considered the lower surface of the diaphragm 28) of the deformable element, opposite to the first surface and suitable to close one of the ports (the valve member 26.1 closes the port at 22) wherein the shape memory alloy wire (32) provides shape memory properties (see at least col. 4, lines 13-23) wherein the use of the shape memory alloy provides control for the fluidic valve by use of inexpensive solid state control circuits but is adapted to provide the forces necessary for operating the valve (col. 2, lines 2-10).
The substitution of one known element (the actuator being a shape memory alloy wire that is secured to a stationary surface and acting directly on a deformable element as shown in Pimentel) for another (the actuator shown in the Ferrentino reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the actuator being a shape memory alloy wire that is secured to a stationary surface and acting directly on the first surface of the deformable element as shown in the Pimentel reference would have yielded predictable results, namely, a manner in which to actuate the fluidic valve of the Ferrentino reference that utilizes inexpensive solid state control circuits.
In regards to claim 4, the combination of the Ferrentino reference and the Pimentel reference discloses wherein the deformable element (Ferrentino: bellows 15 in figure 1) selected from bellows (Ferrentino: bellows 15 in figure 1).  
In regards to claim 6, the Ferrentino reference of the combination of the Ferrentino reference and the Pimentel reference disclose wherein the bypass channel (Ferrentino: 5 in figure 1) has a cross-sectional area and the ports (Ferrentino: ports 10 and 8) having a cross-sectional area.  The Ferrentino reference of the combination of the Ferrentino reference and the Pimentel reference depicts the cross-sectional diameter of the bypass channel (Ferrentino: 5) to be less than a cross-sectional area of the inlet port (Ferrentino: 10) and the outlet port (Ferrentino: 9) in Figure 1 (Ferrentino: see figure 1).  
The Ferrentino reference of the combination of the Ferrentino reference and the Pimentel reference does not expressly disclose wherein a ratio between the cross-sectional area of the bypass channel and a cross-sectional area of the inlet and outlet ports is between 0.1 and 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the ratio of the cross-sectional area of the bypass channel and the cross-sectional area of the ports of the Ferrentino reference of the combination of the Ferrentino reference and the Pimentel reference to be between 0.1 and 1 in order to achieve a desired balance for the fluidic valve.
In regards to claim 7, the Pimentel reference of the combination of the Ferrentino reference and the Pimentel reference discloses wherein a diameter of the shape memory alloy wire (Pimentel: 32) is between 25 µm and 500 µm (Pimentel: the wire has a diameter of about 0.002 inches; which is considered to be about 50 µm when converted).
In regards to claim 10, the Pimentel reference of the combination of the Ferrentino reference and the Pimentel reference discloses wherein the shape memory alloy wire (Pimentel: 32) is directly connected to the first surface of the deformable element at  a median portion of the shape memory alloy wire (Pimentel: 32) in a V-shaped configuration (Pimentel: see figure 1).  
In regards to claim 12, the Ferrentino reference of the combination of the Ferrentino reference and the Pimentel reference discloses wherein the deformable element is a bellows (Ferrentino: 15 in figure 1).
In regards to claim 13, the Ferrentino reference of the combination of the Ferrentino reference and the Pimentel reference discloses wherein the deformable element is a membrane (Ferrentino: it is considered that the bellows 15 constitutes a membrane).
In regards to claim 14, the Ferrentino reference of the combination of the Ferrentino reference and the Pimentel reference discloses wherein the deformable element is a corrugated membrane (Ferrentino: it is considered that the bellows 15 constitutes a membrane that includes corrugations at the undulations that define the bellows).  
In regards to claim 15, the Pimentel reference of the combination of the Ferrentino reference and the Pimentel reference discloses wherein the shape memory alloy wire (Pimentel: 32) is formed of a Ni-Ti alloy (Pimentel: col. 4, lines 1-16).
In regards to claim 16, the Ferrentino reference of the combination of the Ferrentino reference and the Pimentel reference discloses wherein the plunger (Ferrentino: 22) seals the outlet port (Ferrentino: 9) such that fluid flow is prevented between the inlet port and the outlet port (Ferrentino: the plunger 22 seals the outlet port 9 by sealing the orifice 8).  

Claim(s) 1, 3, 4, 6, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrentino (US 4250914) in view of Dietiker (US 5345963).  
Regarding claim 1,  the Ferrentino reference discloses a fluidic valve comprising a first zone (see Zone I in the annotated figure 1 above) and a second zone (see Zone II in the annotated figure 1 above) separated by an aperture (it is considered that the opening of the element 14 constitutes an aperture that separates the first zone from the second zone) sealed by a deformable element (it is considered that the combination of the bellows 15 and the plate 16 constitutes the deformable element),
wherein in said first zone there is an actuator (it is considered that the pressure chamber 19 constitutes the actuator),
wherein in said second zone there at least two ports including an inlet port (10) and an outlet port (9) and a plunger (22) connected to a second surface of the deformable element (the plunger 22 is connected to the surface of the element 16 that faces toward the outlet port 9; see figure 1), opposite to the first surface (considered the surface of the element 16 that faces away from the outlet port 8) and wherein the plunger is configured to close the outlet port (see figure 1 for the plunger 22 closing the port 8),
wherein a bypass channel (5) permanently connects the first zone to the second zone (the channel 5 permanently connects the inlet port 10 with the chamber 19 of the first zone) through a first end aperture (considered the end of the bypass channel 5 that leads to the chamber 19) positioned in the first zone and a second end aperture (considered the end of the bypass channel 5 that leads to the chamber 4 and the inlet port 10) positioned in the inlet port in the second zone.
The Ferrentino reference does not disclose wherein the actuator is a shape memory alloy wire secured to a stationary surface and acting on a first surface of the deformable element either directly or through a piston.
However, the Dietiker reference teaches a fluidic valve (30) having a first zone (considered the zone above the diaphragm 36 in figure 2) and a second zone (considered the zone below the diaphragm 36 in figure 2) separated by an aperture sealed by a deformable element (diaphragm 36), wherein in the first zone there is a shape memory alloy wire (44) secured to a stationary surface (considered the surfaces of the screws 48, 49 which are secured to the attachment tabs 45, 46) and acting on a first surface of deformable element (diaphragm 36 as shown in figure 2) through a piston (54), wherein the second zone includes at least two ports (ports 35 and 44) and a plunger (41) connected to a second surface (considered the lower surface of the diaphragm 36) of the deformable element, opposite to the first surface and suitable to close one of the ports (the plunger 41 closes the port 40) wherein the shape memory alloy wire (44) provides shape memory properties (see at least col. 3, line 58 to col. 4, line 9)
The substitution of one known element (the actuator being a shape memory alloy wire that is secured to a stationary surface and acting on a deformable element through a piston as shown in Dietiker) for another (the actuator shown in the Ferrentino reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the actuator being a shape memory alloy wire that is secured to a stationary surface and acting directly on the first surface of the deformable element as shown in the Dietiker reference would have yielded predictable results, namely, a manner in which to actuate the fluidic valve of the Ferrentino reference that utilizes heating the shape memory alloy wire.
In regards to claim 3, the combination of the Ferrentino reference and the Dietiker reference discloses wherein the shape memory alloy wire (Dietiker: 44) is arranged in a V-shaped configuration (Dietiker: the wire 44 is orientated in a V-shaped configuration as depicted in figure 2) such that a median portion of the shape memory alloy wire (Dietiker: wire 44) engages a first end of the piston (Dietiker: considered the end of the piston 54 at end 61), wherein the piston extends through the stationary surface (Dietiker: the piston 54 extends through an opening between the screws 48, 49 that are attached to the attachment tabs 45, 46; see figure 2) substantially perpendicularly to the first surface of the deformable element (Dietiker: diaphragm 36) with the second end of the piston (Dietiker: considered the end 55 of the piston 54) connected thereto (Dietiker: it is considered that the piston 54 is connected to the deformable element through elements 43 and 42) and the first end of the piston being located on the opposite side of the stationary surface (Dietiker: the piston 54 extends through an opening between the screws 48, 49 that are attached to the attachment tabs 45, 46; see figure 2) with respect to the deformable element (Dietiker: see figure 2).
In regards to claim 4, the combination of the Ferrentino reference and the Dietiker reference discloses wherein the deformable element (Ferrentino: bellows 15 in figure 1) selected from bellows (Ferrentino: bellows 15 in figure 1).  
In regards to claim 6, the Ferrentino reference of the combination of the Ferrentino reference and the Dietiker reference disclose wherein the bypass channel (Ferrentino: 5 in figure 1) has a cross-sectional area and the ports (Ferrentino: ports 10 and 8) having a cross-sectional area.  The Ferrentino reference of the combination of the Ferrentino reference and the Dietiker reference depicts the cross-sectional diameter of the bypass channel (Ferrentino: 5) to be less than a cross-sectional area of the inlet port (Ferrentino: 10) and the outlet port (Ferrentino: 9) in Figure 1 (Ferrentino: see figure 1).  
The Ferrentino reference of the combination of the Ferrentino reference and the Dietiker reference does not expressly disclose wherein a ratio between the cross-sectional area of the bypass channel and a cross-sectional area of the inlet and outlet ports is between 0.1 and 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the ratio of the cross-sectional area of the bypass channel and the cross-sectional area of the ports of the Ferrentino reference of the combination of the Ferrentino reference and the Dietiker reference to be between 0.1 and 1 in order to achieve a desired balance for the fluidic valve.
In regards to claim 12, the Ferrentino reference of the combination of the Ferrentino reference and the Dietiker reference discloses wherein the deformable element is a bellows (Ferrentino: 15 in figure 1).
In regards to claim 13, the Ferrentino reference of the combination of the Ferrentino reference and the Dietiker reference discloses wherein the deformable element is a membrane (Ferrentino: it is considered that the bellows 15 constitutes a membrane).
In regards to claim 14, the Ferrentino reference of the combination of the Ferrentino reference and the Dietiker reference discloses wherein the deformable element is a corrugated membrane (Ferrentino: it is considered that the bellows 15 constitutes a membrane that includes corrugations at the undulations that define the bellows).  
In regards to claim 16, the Ferrentino reference of the combination of the Ferrentino reference and the Dietiker reference discloses wherein the plunger (Ferrentino: 22) seals the outlet port (Ferrentino: 9) such that fluid flow is prevented between the inlet port and the outlet port (Ferrentino: the plunger 22 seals the outlet port 9 by sealing the orifice 8).  





Claim(s) 1, 4, 6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrentino (US 4250914) in view of Willson et al. (US 3613732).  
Regarding claim 1,  the Ferrentino reference discloses a fluidic valve comprising a first zone (see Zone I in the annotated figure 1 above) and a second zone (see Zone II in the annotated figure 1 above) separated by an aperture (it is considered that the opening of the element 14 constitutes an aperture that separates the first zone from the second zone) sealed by a deformable element (it is considered that the combination of the bellows 15 and the plate 16 constitutes the deformable element),
wherein in said first zone there is an actuator (it is considered that the pressure chamber 19 constitutes the actuator),
wherein in said second zone there at least two ports including an inlet port (10) and an outlet port (9) and a plunger (22) connected to a second surface of the deformable element (the plunger 22 is connected to the surface of the element 16 that faces toward the outlet port 9; see figure 1), opposite to the first surface (considered the surface of the element 16 that faces away from the outlet port 8) and wherein the plunger is configured to close the outlet port (see figure 1 for the plunger 22 closing the port 8),
wherein a bypass channel (5) permanently connects the first zone to the second zone (the channel 5 permanently connects the inlet port 10 with the chamber 19 of the first zone) through a first end aperture (considered the end of the bypass channel 5 that leads to the chamber 19) positioned in the first zone and a second end aperture (considered the end of the bypass channel 5 that leads to the chamber 4 and the inlet port 10) positioned in the inlet port in the second zone.
The Ferrentino reference does not disclose wherein the actuator is a shape memory alloy wire secured to a stationary surface and acting on a first surface of the deformable element either directly or through a piston.
However, the Willson et al. reference teaches a valve assembly (see figure 4) having an actuator member of a shape memory alloy wire (42; col. 4, lines 64-66) having one end that is connected to a plunger (28) to control the flow of fluid through a port (through the opening at the seat 26) wherein the use of the shape memory alloy wire provides control for the valve assembly which are advantageous over conventional valve operators in that a high work output is obtained for the amount of energy supplied to the valve operator by way of temperature change (col. 1, lines 59-63).
The substitution of one known element (the actuator being a shape memory alloy wire that is secured to a stationary surface and acting on a control element wherein one end of the shape memory alloy wire is connected to the control element as shown in Willson et al.) for another (the actuator shown in the Ferrentino reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the actuator being a shape memory alloy wire having one end that is secured to a stationary surface and another end that is secured to a control element as shown in the Willson et al. reference would have yielded predictable results, namely, a manner in which to actuate the fluidic valve of the Ferrentino reference that utilizes heating the shape memory alloy wire.
In regards to claim 4, the combination of the Ferrentino reference and the Willson et al. reference discloses wherein the deformable element (Ferrentino: bellows 15 in figure 1) selected from bellows (Ferrentino: bellows 15 in figure 1).  
In regards to claim 6, the Ferrentino reference of the combination of the Ferrentino reference and the Willson et al. reference disclose wherein the bypass channel (Ferrentino: 5 in figure 1) has a cross-sectional area and the ports (Ferrentino: ports 10 and 8) having a cross-sectional area.  The Ferrentino reference of the combination of the Ferrentino reference and the Willson et al. reference depicts the cross-sectional diameter of the bypass channel (Ferrentino: 5) to be less than a cross-sectional area of the inlet port (Ferrentino: 10) and the outlet port (Ferrentino: 9) in Figure 1 (Ferrentino: see figure 1).  
The Ferrentino reference of the combination of the Ferrentino reference and the Willson et al. reference does not expressly disclose wherein a ratio between the cross-sectional area of the bypass channel and a cross-sectional area of the inlet and outlet ports is between 0.1 and 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the ratio of the cross-sectional area of the bypass channel and the cross-sectional area of the ports of the Ferrentino reference of the combination of the Ferrentino reference and the Willson et al. reference to be between 0.1 and 1 in order to achieve a desired balance for the fluidic valve.
In regards to claim 11, the combination of the Ferrentino reference and the Willson et al. reference discloses wherein the shape memory alloy wire (Willson et al.: 42) is directly connected to the first surface of the deformable element at an extremity (Willson et al.: one end of the shape memory alloy wire 42 is connected to the control element as shown in figure 4) of the shape memory alloy wire.
In regards to claim 12, the Ferrentino reference of the combination of the Ferrentino reference and the Willson et al. reference discloses wherein the deformable element is a bellows (Ferrentino: 15 in figure 1).
In regards to claim 13, the Ferrentino reference of the combination of the Ferrentino reference and the Willson et al. reference discloses wherein the deformable element is a membrane (Ferrentino: it is considered that the bellows 15 constitutes a membrane).
In regards to claim 14, the Ferrentino reference of the combination of the Ferrentino reference and the Willson et al. reference discloses wherein the deformable element is a corrugated membrane (Ferrentino: it is considered that the bellows 15 constitutes a membrane that includes corrugations at the undulations that define the bellows).  
In regards to claim 15, the Willson et al. reference of the combination of the Ferrentino reference and the Willson et al. reference discloses wherein the shape memory alloy wire (Willson et al.: 42) is formed of a Ni-Ti alloy (Willson et al.: col. 3, lines 34-47).
In regards to claim 16, the Ferrentino reference of the combination of the Ferrentino reference and the Willson et al. reference discloses wherein the plunger (Ferrentino: 22) seals the outlet port (Ferrentino: 9) such that fluid flow is prevented between the inlet port and the outlet port (Ferrentino: the plunger 22 seals the outlet port 9 by sealing the orifice 8).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrentino (US 4250914) in view of Pimentel (US 4068820), as applied to claim 1 above, and further in view of Noakes (US 3214134).  
In regards to claim 5, the Ferrentino reference of the combination of the Ferrentino reference and the Pimental reference does not expressly disclose wherein the deformable element is made of metal.
However, the Noakes reference teaches wherein a deformable element is made of metal (Noakes: metal diaphragm 22a; col. 3, lines 41-43) in order to provide control of fluids with high temperatures (col. 2, lines 40-42).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a metal material for the deformable element of the Ferrentino reference of the combination of the Ferrentino reference and the Pimental reference as taught by the Noakes reference in order to provide a desired material for the deformable element so that the deformable element can be used with a desired fluid with a desired fluid temperature.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrentino (US 4250914) in view of Dietiker (US 5345963), as applied to claim 1 above, and further in view of Noakes (US 3214134).  
In regards to claim 5, the Ferrentino reference of the combination of the Ferrentino reference and the Dietiker reference does not expressly disclose wherein the deformable element is made of metal.
However, the Noakes reference teaches wherein a deformable element is made of metal (Noakes: metal diaphragm 22a; col. 3, lines 41-43) in order to provide control of fluids with high temperatures (col. 2, lines 40-42).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a metal material for the deformable element of the Ferrentino reference of the combination of the Ferrentino reference and the Dietiker reference as taught by the Noakes reference in order to provide a desired material for the deformable element so that the deformable element can be used with a desired fluid with a desired fluid temperature.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrentino (US 4250914) in view of Willson et al. (US 3613732), as applied to claim 1 above, and further in view of Noakes (US 3214134).  
In regards to claim 5, the Ferrentino reference of the combination of the Ferrentino reference and the Willson et al. reference does not expressly disclose wherein the deformable element is made of metal.
However, the Noakes reference teaches wherein a deformable element is made of metal (Noakes: metal diaphragm 22a; col. 3, lines 41-43) in order to provide control of fluids with high temperatures (col. 2, lines 40-42).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a metal material for the deformable element of the Ferrentino reference of the combination of the Ferrentino reference and the Willson et al. reference as taught by the Noakes reference in order to provide a desired material for the deformable element so that the deformable element can be used with a desired fluid with a desired fluid temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753